Case: 12-15277   Date Filed: 05/20/2013   Page: 1 of 5


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-15277
                        Non-Argument Calendar
                      ________________________

                       Agency No. A096-144-586



SIOK YIEN GE,
HENDRI ARDIAN,
ANGELA CHRISTINA ARDIAN,
JAMES TIMOTHY,

                    Petitioners,

versus

US ATTORNEY GENERAL,

                    Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                             (May 20, 2013)

Before MARCUS, WILSON and JORDAN, Circuit Judges.

PER CURIAM:
              Case: 12-15277     Date Filed: 05/20/2013    Page: 2 of 5


      Siok Yen Ge, an Indonesian citizen, seeks review of the order of the Board

of Immigration Appeals (BIA) affirming the Immigration Judge’s (IJ) denial of

asylum pursuant to the Immigration and Nationality Act (INA) § 208(a), 8 U.S.C.

§ 1158(a), withholding of removal under INA § 241(b)(3), 8 U.S.C. § 1231(b)(3),

and protection under the United Nations Convention Against Torture and Other

Cruel, Inhuman, or Degrading Treatment or Punishment (CAT), 8 C.F.R. §

208.16(c). On appeal, Ge argues that she has shown an individualized risk of harm

should she return to Indonesia, based on her Chinese heritage and Christian

religion. After thoroughly reviewing the briefs, we deny Ge’s petition.

      In a petition for review of a BIA decision, we review factual determinations

under the substantial evidence test. Kazemzadeh v. U.S. Att’y Gen., 577 F.3d 1341,

1350–51 (11th Cir. 2009). Under the substantial evidence test, we draw every

reasonable inference from the evidence in favor of the BIA’s decision, and reverse

a finding of fact only if the record compels reversal. Id. at 1351. The fact that the

record may support a contrary conclusion is insufficient to reverse. Id. We review

the BIA’s decision as the final judgment, unless the BIA expressly adopted the IJ’s

decision. Id. at 1350. Where the BIA expressly adopts the IJ’s decision, we will

review the decisions of both the BIA and the IJ. Id.

      An applicant for asylum must meet the INA’s definition of a refugee. INA

§ 208(b)(1), 8 U.S.C. § 1158(b)(1). The INA defines a refugee as:


                                          2
              Case: 12-15277     Date Filed: 05/20/2013   Page: 3 of 5


      any person who is outside of any country of such person’s nationality
      . . . and who is unable or unwilling to return to, and is unable or
      unwilling to avail himself or herself of the protection of, that country
      because of persecution or a well-founded fear of persecution on
      account of race, religion, nationality, membership in a particular
      social group, or political opinion.

INA § 101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A).

      To show eligibility for asylum, an applicant may satisfy her burden of proof

in either of two ways: First, she may show that she was persecuted in the past in

her home country on a protected ground. Sepulveda v. U.S. Att’y Gen., 401 F.3d
1226, 1230–31 (11th Cir. 2005) (per curiam). Second, an applicant may meet her

burden by establishing that she has a well-founded fear that she will be persecuted

in the future on account of a protected ground. Id. at 1231. She must demonstrate

that her well-founded fear of future persecution is subjectively genuine and

objectively reasonable. Id. The applicant must present specific, detailed facts that

show a good reason to fear that she will be singled out for persecution. Id.

However, the applicant does not need to prove that she would be singled out for

persecution if she proves she is a member of a group that is subjected to a pattern

or practice of persecution in her country of nationality. See Kazemzadeh, 577 F.3d

at 1352. When considering whether the applicant has established a pattern or

practice of persecution in her home country, the BIA is entitled to rely heavily on

the U.S. State Department’s Country Reports. Id. at 1354.



                                          3
              Case: 12-15277     Date Filed: 05/20/2013   Page: 4 of 5


      Persecution is an “extreme concept” and requires “more than a few isolated

incidents of verbal harassment or intimidation.” Sepulveda, 401 F.3d at 1231

(internal quotation marks omitted). Drawing every reasonable inference from the

evidence in favor of the judgment, the record supports the BIA and IJ’s judgment

that Ge has not demonstrated past persecution. Ge recounts being segregated at

school, being inappropriately touched and spoken to on multiple occasions, and

experiencing discrimination. She also testified as to the fear she and her family felt

during riots and strained interactions between her family and ethnic Indonesians.

While these incidents certainly amount to harassment and discrimination, the

record does not compel a finding that they meet the “extreme” threshold level of

persecution. See id. at 1231.

      The record also does not compel a finding that Ge has a well-founded fear of

future persecution if she returns to Indonesia. While Ge’s statements support a

well-founded fear for future harassment of the type previously experienced, she

has not carried her burden to show that she would be singled out for “extreme”

incidents that constitute persecution. See id. The U.S. State Department’s Country

Report from Indonesia states that the ethnic Chinese population plays a major role

in the Indonesian economy and is increasingly participating in politics, an

indication that any future threat is diminishing. Accordingly, the record does not




                                          4
              Case: 12-15277      Date Filed: 05/20/2013   Page: 5 of 5


compel us to determine that Ge demonstrated past persecution or a well-founded

fear of future persecution.

      To qualify for withholding of removal and CAT relief, an applicant must

establish standards more stringent than those for asylum eligibility. Zheng v. U.S.

Att’y Gen., 451 F.3d 1287, 1292 (11th Cir. 2006) (per curiam). Because Ge could

not prove her entitlement to asylum relief, she necessarily failed to demonstrate

that it was more likely than not that she would be persecuted or that she would be

subjected to severe pain or suffering by, or with the acquiescence of, government

officials in Indonesia. See id.

      For the foregoing reasons, we deny Ge’s petition.

      PETITION DENIED.




                                          5